MEMORANDUM **
Mary K. Hudson, a former federal prisoner, appeals pro se the district court’s denial of her motion for leave to file a second amended complaint and the district court’s dismissal for failure to prosecute of her Bivens action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion for leave to amend, Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798 (9th Cir.1991), as well as dismissals for failure to prosecute, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
Because Hudson’s proposed second amendment would have been futile, the district court did not abuse its discretion by denying Hudson’s motion to further amend her complaint. See Eaglesmith v. Ward, 73 F.3d 857, 860 (9th Cir.1996). Because Hudson’s action had been pending for over seven years and Hudson failed to file any substantive pleadings for over two years prior to seeking leave to amend, the district court did not abuse its discretion by granting defendants’ motion to dismiss for failure to prosecute. See Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451-56 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.